EXHIBIT 10.2

 

Execution Copy

 

TERMINATION AGREEMENT

 

This Termination Agreement (the “Agreement”), dated as of May 20, 2011, is
entered into by and among CTC Media, Inc., a Delaware corporation (the
“Company”); MTG Russia AB, a Swedish limited liability company (“MTG”); and Alfa
CTC Holdings Limited (“Alfa”).

 

INTRODUCTION

 

WHEREAS, MTG, Alfa and the Company are parties to a Stockholders’ Agreement
dated as of May 12, 2006, as amended from time to time (the “Prior Agreement”).

 

WHEREAS, in accordance with Section 4.1 of the Prior Agreement, Alfa, as a
Selling Stockholder (as defined in the Prior Agreement), has delivered a notice
of its proposed sale of the 39,548,896 Shares (as defined in the Prior
Agreement) currently owned by Alfa to MTG and MTG acknowledges that it has
declined to deliver an Acceptance and waives its right to purchase under
Section 4.1 of the Prior Agreement or otherwise (but only in order to permit the
Alfa Purchase described herein, such waiver to have no force or effect if such
Alfa Purchase is not consummated); and

 

WHEREAS, pursuant to an agreement dated May 20, 2011, by and between Telcrest
Investments Limited and Alfa, Telcrest agreed to purchase the 39,548,896 Shares
currently owned by Alfa (such purchase the “Alfa Purchase”); and

 

WHEREAS, in connection with and conditioned upon the consummation of the Alfa
Purchase, in order to terminate all of the rights and obligations set forth in
the Prior Agreement, the Company and the Stockholders (as defined in the Prior
Agreement) desire to terminate the Prior Agreement in accordance with
Section 8.3 of the Prior Agreement; and

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other valuable consideration, receipt of which is hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENTS

 

1.  In accordance with Section 8.3 of the Prior Agreement, effective upon and as
of the consummation of the Alfa Purchase and without any further action on the
part of the parties to this Agreement, the Prior Agreement shall hereby be
terminated and shall be of no further force and effect, no party thereto shall
have any surviving obligations, claims, rights or duties thereunder, and each
party hereto waives any requirement of notice with respect to any termination
pursuant to the Prior Agreement.  In the event that the agreement for the Alfa
Purchase is terminated or the Alfa Purchase is not consummated on or before
August 23, 2011, then this Agreement shall be of no further force and effect and
the Prior Agreement shall remain in place unmodified and in full force and
effect.

 

--------------------------------------------------------------------------------


 

2.  The provisions hereof shall inure to the benefit of and shall be binding
upon the parties hereto and their respective successors and assigns.  The
parties hereto will take all such further action to carry out the purposes of
this Agreement without additional consideration therefor.

 

3.  The interpretation of this Agreement shall be governed and construed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive applicable law of another jurisdiction.

 

4.  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall together constitute one and
the same instrument.  This Agreement may be executed by facsimile signatures.

 

-Remainder of page intentionally left blank-

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first written above.

 

 

 

CTC MEDIA, INC.

 

 

 

 

 

By:

/s/ Boris Podolsky

 

Name: Boris Podolsky

 

Title: CFO

 

 

 

 

 

MTG RUSSIA AB

 

 

 

 

 

By:

/s/ Hans-Holger Albrecht

 

Name: Hans-Holger Albrecht

 

Title: Director

 

 

 

 

 

By:

/s/ Mathias Hermansson

 

Name: Mathias Hermansson

 

Title: Director

 

 

 

 

 

ALFA CTC HOLDINGS LIMITED

 

 

 

 

 

By:

/s/ Maria Pitta

 

Name: Maria Pitta

 

Title: Director

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------